IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


BANK OF AMERICA, NATIONAL                : No. 68 WM 2014
ASSOCIATION,                             :
                                         :
                   Respondent            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
ALFONSO AMELIO,                          :
                                         :
                   Petitioner            :


                                      ORDER



PER CURIAM

      AND NOW, this 13th day of November, 2014, the Petition for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc is DENIED.